DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species A (Claims 1-12) in the reply filed on 17 March 2022 is acknowledged.  The traversal is on the ground(s) that that the subject matter of each of the designated inventions is sufficiently related that a thorough search for the subject matter of each of the designated inventions would encompass a search for the subject matter of the remaining designated inventions. This is not found persuasive because each invention has a unique structural feature not required by each of the other inventions. Invention | requires a constant inclination maintained in the top plate. Invention II requires a side surface inclined inward and Invention Ill requires a diverter. Each of these distinct features requires a different search strategy creating a serious burden. Applicant is entitled to only one invention per application. As the claims are currently presented, there are three inventions in this application. The search would require the examiner to look in separate art areas for each of these inventions creating a serious search and examination burden on the examiner.  All requirements under MPEP§806.05(c) have been properly applied.
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-22 of copending US application 16/569,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, pump, and pipe.  The claims are not patentably distinct from the copending application.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-15, 17, 18 of copending US application 16/569,827. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, pump, and pipe.  The claims are not patentably distinct from the copending application.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-21 of copending US application 16/570,310. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump.  The claims are not patentably distinct from the copending application.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-18 and 21-23 of copending US application 16/571,073. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump.  The claims are not patentably distinct from the copending application.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-20 of copending US application 16/571,074. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump.  The claims are not patentably distinct from the copending application.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-21 of copending US application 16/571,076. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump.  The claims are not patentably distinct from the copending application.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-20 of copending US application 16/571,089. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump.  The claims are not patentably distinct from the copending application.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-24 of copending US application 16/571,090. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump.  The claims are not patentably distinct from the copending application.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-23 of copending US application 16/571,093. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump.  The claims are not patentably distinct from the copending application.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-18 of copending US application 16/571,245. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump.  The claims are not patentably distinct from the copending application.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-24 of copending US application 16/574,219. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump.  The claims are not patentably distinct from the copending application.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-20 of copending US application 16/574,237. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump.  The claims are not patentably distinct from the copending application.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-22 of copending US application 16/571,240. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump.  The claims are not patentably distinct from the copending application.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-23 of copending US application 16/574,259. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump.  The claims are not patentably distinct from the copending application.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-21 of copending US application 16/574,312. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump.  The claims are not patentably distinct from the copending application.	
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-21 of copending US application 16/574,322. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump.  The claims are not patentably distinct from the copending application.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-23 of copending US application 16/574,349. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump.  The claims are not patentably distinct from the copending application.	
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-24 of copending US application 16/574,368. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump.  The claims are not patentably distinct from the copending application.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-20 of copending US application 16/574,474. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump.  The claims are not patentably distinct from the copending application.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-32 of copending US application 16/574,581. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump.  The claims are not patentably distinct from the copending application.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-10 of copending US application 17/277,891. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump.  The claims are not patentably distinct from the copending application.
	Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-20 of copending US application 17/277,902. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump.  The claims are not patentably distinct from the copending application.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-16 of copending US application 17/277,915. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump.  The claims are not patentably distinct from the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably
indistinct claims have not in fact been patented.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-18 and 20 of U.S. Patent No. 11,191,252. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the patented application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, pump. pipe, and illumination.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-23 of U.S. Patent No. 11,154,034. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the patented application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, pump, and pipe.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,103,653 to Weil.
Regarding Claim 1, Weil teaches a liquid dispenser, comprising: a tank (Weil Fig. 1 #10); a pump (Weil Fig. 1 #15) installed inside the tank to pump liquid; a pipe (Weil Fig. 1 #25) connected to the pump through which liquid pumped by the pump flows; and a plate (Weil Fig. 1 #9) provided above the tank having a hole (Weil Fig. 1 #26) communicating with the pipe, wherein the plate includes a top inclined upward (Weil Fig. 1 #9) from the hole while maintaining a constant inclination from the hole toward an edge of the plate.
Regarding Claim 2, Weil teaches the plate has an outer circumferential surface (Weil Fig. 1 #29) that is inclined downward from the top of the plate to a bottom of the plate.
Regarding Claim 4, Weil teaches a support (Weil Fig. 1 #11) provided below the plate to support the plate, wherein the plate is detachably coupled to the support.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,103,653 to Weil in view of U.S. Patent Pub. No. 2011/0067638 to Lipscomb.
Regarding Claim 5, Weil teaches the plate and the support can be secured in “any suitable way” (Weil page 1 Col. 2 lines 23-25), but is silent on the plate includes a first boss protruding downward from a bottom of the plate and having a hole, and wherein the support includes a second boss protruding downward at a position corresponding to the first boss, and the second boss is inserted into the hole of the first boss. However, Lipscomb teaches the general knowledge of one of ordinary skill in the art that it is known to provide a first boss protruding downward from a bottom of the plate and having a hole, and wherein the support includes a second boss protruding downward at a position corresponding to the first boss, and the second boss is inserted into the hole of the first boss (Lipscomb Fig. 7 #104 first boss; #138 second boss).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Weil with the teachings of Lipscomb before the effective filing date of the claimed invention for ease of cleaning, assembly, and storage with the stability and dampening taught by Lipscomb).  The modification is merely the application of a known technique to a know device ready for improvement to yield predictable results.
Regarding Claim 6, Weil as modified teaches the pipe is provided within the hole of the first boss and a hole of the second boss (Lipscomb Fig. 7 #104, #138 water travels from #114 upward).
Regarding Claim 7, Weil as modified teaches the plate has an edge protrusion protruded downward from the edge of the plate, and wherein the edge protrusion is inclined inward from the top of the plate to a bottom of the plate (Weil Fig. 1 #29).
Regarding Claim 8, Weil as modified teaches the support has an outer circumferential surface configured to contact and fit within an inner circumferential surface of the edge protrusion (Weil Fig. 1 #11 fits within #29; applicant doesn’t claim in “direct” contact and Weill is in contact via assembled product in Fig. 1).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,103,653 to Weil in view of Korean Patent KR 20100046615A to Sang et al.
Regarding Claim 10, Weil is silent on explicitly teaching the top of the plate is a super- hydrophobic surface including fine protrusions protruding from the top of the plate. However, Sang teaches the general knowledge by one of ordinary skill in the art to provide a superhydrophobic surface including fine protrusions protruding from the top of the plate (Sang abstract, Background of Art).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Weil with the teachings of Sang at the time of the invention so that friction with the fluid is minimized, thereby increasing the moving efficiency and the energy efficiency in the fluid as taught by Sang.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substitution of one known surface for another to obtain predictable results.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,103,653 to Weil in view of U.S. Patent Pub. No. 2008/0169249 to Ter Stege. 
Regarding Claim 3, Weil teaches a pump, but is silent on explicitly claiming the pump is configured to pump liquid at varying pumping rates.  However,Ter Stege teaches the general knowledge of one of ordinary skill in the art to that it is known to provide a pump configure to pump at varying pumping rates (Ter Stege paragraph [0057], control means #208).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Weil with the teachings of Ter Stege at the time of the invention for safety as taught by Ter Stege (Ter Stege paragraph [0057]).  The modification is merely the simple substitution of one known pump for another to obtain predictable results and/or the application of a known technique to a known device ready for improvement to yield predictable results.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.2,103,653 to Weil in view of U.S. Patent Pub. No. 2009/0126641 to Anderson et al.
Regarding Claim 9, Weil is silent on the plate includes a plurality of ribs projecting from the top of the plate, and wherein the plurality of ribs divide the top of the plate body into equivalent sections around the hole of the plate.  However, Anderson teaches the general knowledge of one of ordinary skill in the art that it is known to provide a plurality of ribs projecting from the top of the plate, wherein the plurality of ribs divide the top of the plate body into equivalent sections (Anderson Fig. 1 and 2 #36a-d).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Weil with the teachings of Anderson before the effective filing date of the claimed invention to reduce consumption by animals as taught by Anderson.  The modification is merely the application of a known technique to a known device ready for improvements to yield predictable results.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,103,653 to Weil in view of U.S. Patent. Pub. No. 2008/0257272 to Bolda.
Regarding Claim 11, Weil is silent on the material the plate is made from, i.e. silent on ceramic coated stainless steel.  However, Bolda teaches the general knowledge of one of ordinary skill in the art that it is known to fabricate fountain parts out of steel and ceramic materials (Bolda paragraph [0003]).  The examiner takes official notice that ceramic coated stainless steel is a known material, known combination (see U.S. Patent Pub. No. 2015/0196157 to Swisth paragraph [0038]).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Weil with the teachings of Bolda before the effective filing date of the claimed invention for its durability and easy to clean surface.  The modification is merely an obvious engineering design choice involving the selection of a known material for intended use [Leshin 125 USPQ 416] selected for its known physical properties.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,103,653 to Weil in view of U.S. Patent Pub. No. 2010/0276508 to Davies.
Regarding Claim 12, Weil is silent on an illumination assembly provided between the plate and the tank, and wherein the plate is formed of a translucent material.  However, Davies teaches the general knowledge of one of ordinary skill in the art that it is know to provide an illumination assembly provided between the plate and the tank, and wherein the plate is formed of a translucent material (Davies #114 and abstract).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Weil with the teachings of Davies before the effective filing date of the claimed invention for the aesthetic, decorative features taught by Davies.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art of record is a teaching of the general knowledge of one of ordinary skill in the art of fountains:  
U.S. Patent No. D819,898; U.S. Patent No. D755,449; U.S. Patent No. D738,579; U.S. Patent no. 7,743,698; U.S. Patent No. 6,705,540; U.S. Patent No. D221,755; U.S. Patent No. 2,510,446; U.S. Patent No. 1,512,629; U.S. Patent Pub. No. 2006/0174838; U.S. Patent No. 2005/0166853.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



26 May 2022